MEMORANDUM **
California state prisoner Bilal Ahdom appeals from the district court’s order dismissing his 28 U.S.C. § 2254 petition as untimely. We have jurisdiction pursuant to 28 U.S.C. § 2253, and we affirm.
Ahdom contends he is entitled to statutory tolling of the Antiterrorism and Effective Death Penalty Act’s one-year statute of limitations pursuant to 28 U.S.C. § 2244(d)(2). However, because the five-month delay between the filing of Ahdom’s first and second state post-conviction petitions, and the five-month delay between the filing of Ahdom’s second and third state post-conviction petitions, were each unreasonable, we conclude that he is not entitled to statutory tolling for these periods. See Evans v. Chavis, 546 U.S. 189, 200-01, 126 S.Ct. 846, 163 L.Ed.2d 684 (2006).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.